Citation Nr: 0121996	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  96-13 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a total evaluation based upon individual 
unemployability prior to April 7, 1997.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from October 1968 to July 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. 

In August 1999, the Board remanded this case for further 
development.  The Board remanded this case again in September 
2000.  The RO completed the development requested, whereupon 
this case is once again before the Board.   


FINDINGS OF FACT

1.  The veteran's service connected disabilities consist of 
post-traumatic stress disorder, evaluated as 50 percent 
disabling prior to April 7, 1997, tinnitus, evaluated as 10 
percent disabling, otitis media with a history of left ear 
drum perforation, evaluated as 10 percent disabling, 
sensorineural hearing loss of the left ear, evaluated as 
noncompensable, and a gastrointestinal disorder, including 
gastritis, gastroesophageal reflux disease, and hiatal 
hernia, evaluated as 10 percent disabling.

2.  The veteran's service-connected disabilities did not 
preclude all forms of substantially gainful employment prior 
to April 7, 1997.  


CONCLUSION OF LAW

The criteria for entitlement to a total compensation rating 
based upon individual unemployability due to service-
connected disabilities, prior to April 7, 1997, have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This case arises from a claim filed in August 1996.  The 
veteran seeks entitlement to individual unemployability prior 
to April 7, 1997, his service connected disabilities having 
been assigned a total schedular evaluation as of that date. 

The veteran's principal disability consists of post-traumatic 
stress disorder, evaluated as 100 percent disabling as of 
April 7, 1997, and as 50 percent disabling prior to that 
time, that evaluation having been assigned to the veteran's 
disability in a prior August 1999 Board decision.  The 
veteran's other service-connected disabilities include 
tinnitus, evaluated as 10 percent disabling as of December 
1993, otitis media with a history of left ear drum 
perforation, evaluated as 10 percent disabling as of December 
1993, sensorineural hearing loss of the left ear, evaluated 
as noncompensable, and a gastrointestinal disorder, including 
gastritis, gastroesophageal reflux disease, and hiatal 
hernia, evaluated as 10 percent disabling.  

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.34l, 4.16(a).  Where these percentage requirements are not 
met, entitlement to the benefits on an extraschedular basis 
may be considered when the veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service- connected disabilities, and consideration is to be 
given to the veteran's background including his employment 
and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).

As an initial matter, the Board observes that the veteran's 
disabilities are properly evaluated.  In its August 1999 
decision, the Board addressed the evaluations for otitis 
media and for post-traumatic stress disorder.  Evidence 
received since that time includes a November 1999 VA 
examination for mental disorders that resulted in a GAF 
evaluation of 45 and an October 2000 VA examination report 
that includes an opinion that post-traumatic stress disorder 
at the time of the report rendered the veteran totally 
disabled and precluded him from holding gainful employment.  
Although this evidence tends to support a determination that 
the veteran currently is unable to pursue gainful employment, 
it does not to alter the Board's analysis that post-traumatic 
stress disorder was no more than 50 percent disabling prior 
to April 7, 1997 or suggest that prior to that date otitis 
media of the left ear was more than 10 percent disabling.  
For the reasons set for the in the Board's decision, those 
disabilities are properly evaluated.  

Sensorineural hearing loss of the left ear is also properly 
evaluated.  On the authorized audiological evaluation in 
January 1997, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
15
25
30
LEFT
25
35
40
60
65

Average thresholds were 25 decibels in the right ear and 50 
decibels in the left ear.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and of 80 
percent in the left ear.  These findings do not warrant a 
compensable evaluation.  38 C.F.R. § 4.85.  Furthermore, an 
evaluation in excess of 10 percent is not available for 
tinnitus.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.

A gastrointestinal disorder, which includes gastritis, 
gastroesophageal reflux, and hiatal hernia, and which is 
evaluated as 10 percent disabling under diagnostic code 7346 
is properly evaluated.  Under diagnostic Code 7346, hiatal 
hernia symptoms warrants a 30 percent evaluation, if 
characterized by persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, which are productive of 
considerable impairment of health.  A 10 percent evaluation 
contemplates two or more symptoms for a 30 percent 
evaluation, but of less severity.  38 C.F.R. § 4.115.  

Examination in November 1999 revealed complaints of 
heartburn, intermittent mild dysphagia, and slowing down of 
food, but no real regurgitation or true obstruction.  There 
was no history of hematemesis or melena, and the veteran's 
symptoms reportedly were under good control with therapy.  He 
also complained of occasional diarrhea aggravated by 
nervousness.  Examination revealed the veteran to be well 
nourished, well developed, and in no acute distress.  
Abdominal examination revealed normal sounds and no 
abnormality.  The assessments included moderate sized hiatal 
hernia, sliding type with some gastroesophageal reflux under 
good control with therapy.  Examination reveals that the 
veteran's health has not been considerably impaired by his 
gastrointestinal disorder, and his disability, therefore, was 
properly evaluated as no more than 10 percent disabling.  

As such, the combined evaluation of the veteran's 
disabilities prior to July 11, 1994 is 60 percent.  The 
percentage rating standards for individual unemployability 
benefits, therefore,  have not been met.  The Board observes 
in this respect that the veteran maintains that his combined 
disability rating is 80 percent.  A combined disability 
rating, however, is not calculated by simply summing the 
ratings assigned to a veteran's various disabilities.  
Instead, VA regulations set forth a procedure that utilizes a 
combined ratings table to calculate the combined rating of 
multiple disabilities.  See 38 C.F.R. § 4. 25.  Utilization 
of that table results in a 60 percent rating, not an 80 
percent rating as alleged by the veteran.  

The issue remains whether the veteran's service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work that is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor that takes this case outside the norm.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As set forth in the Board's August 1999 decision, the 
veteran, in January 1995, requested an increased rating for 
post-traumatic stress disorder.  He submitted a VA outpatient 
treatment report in July 1994 showing an initial visit to the 
mental health clinic.  The veteran reported problems with 
sleeping, anger, and irritability.  He reported having many 
dreams about Vietnam.  Examination showed that mood was 
depressed and affect was restricted.  The diagnosis was post-
traumatic stress disorder with exacerbation of symptoms.  
Medication was prescribed.

On a VA psychiatric examination in May 1995, the veteran's 
records were reviewed.  The veteran reported that he had not 
worked in the coal mine since March 1995 when the coalmine 
was closed.  He reported that he had previously had 7 or 8 
jobs, but that most jobs he quit on his own for better jobs 
or because he became aggravated on the job.  He noted that he 
had had a recurring back problem since he hurt his back in 
the mines in 1986.  He reported that a friend of his died in 
Vietnam, and that sometimes he felt that he was back in 
Vietnam, especially when there was news about Vietnam on the 
television or in the newspaper.  He avoided watching war 
movies or talking about it.  He indicated that he did not 
like to socialize or be in a crowd, but that he did enjoy 
fishing.  He reported that he sometimes became aggravated 
with his children, that he had occasional bad dreams, and 
that he did not sleep well.  He reported that he felt guilty 
about taking a person's life in service, and that he went to 
church in the last few years trying to cope with this 
problem.

On mental status examination, his affect was constricted.  He 
was oriented.  There was decreased intensity, and much 
anxiety when he talked about his Vietnam experiences.  Rate 
of speech was normal, coherent, and logical.  There was no 
looseness of associations, or flights of ideas.  His 
concentration was somewhat impaired, but his long-term, 
short-term, and immediate recall were intact.  Judgment was 
good.  Insight was adequate.  The diagnosis was post-
traumatic stress disorder.  A GAF score of 55 was reported.

In a rating in June 1995, the rating for post-traumatic 
stress disorder was increased to 30 percent, effective from 
July 11, 1994.

A private psychiatrist, Robert J. Dane, M.D., reported in 
February 1996 that he examined the veteran for complaints 
involving post-traumatic stress disorder.  The veteran 
reported that he had thoughts and nightmares about Vietnam.  
He indicated that he was irritable with his wife.  He 
reported that the company for which he worked closed down the 
previous year and that he had been upset since that time.  He 
indicated that he did not visit with other people any more, 
except his immediate family, and that he seldom had visitors.  
He reported that he had lost interest in any hobbies, 
including fishing.  He reported that he basically stayed 
home.

On clinical examination, he related fairly well, but appeared 
tense.  He fidgeted with his hands.  His affect was one of 
mild to moderate depression.  He was oriented in all spheres.  
The diagnosis was post-traumatic stress disorder with 
significant depression.  A GAF score of 50-55 was reported.

At a hearing at the regional office in October 1996, the 
veteran reported that he continued to have nightmares about 
his Vietnam experiences.  He indicated that he only slept 2 
or 3 hours before he woke up because of nightmares.  He 
stated that he was then tired during the daytime.  He stated 
that he mostly watched television during the daytime, that 
sometimes he went to a friend's house, or went somewhere by 
himself.  He stated that he was more depressed since he 
stopped working.

VA outpatient treatment reports beginning in 1996 were 
received. In early 1996, he reported that he was not able to 
sleep well, in spite of various medications.  He reported 
becoming angry suddenly, maybe once or twice weekly.  
Examination showed that speech was coherent and relevant, and 
that mood and affect were appropriate.  In April 1996, it was 
noted that he was sleeping a bit better, but still only about 
four hours nightly.  He noted that he continued to have 
dreams about Vietnam.  Examination showed that speech was 
coherent and relevant, and that affect was within normal 
limits.  He was seen in May 1996 for reevaluation.  The 
veteran stated that Valium was helping him. In June 1996, the 
veteran reported that he was sleeping somewhat better, but 
that he still had problems sleeping.  He indicated that he 
was depressed for about four hours the previous week, but 
finally came out of it.  He also reported having some bad 
dreams the previous week.  On examination, speech was 
coherent and relevant, and mood and affect were within normal 
limits.  The veteran was seen monthly for the remainder of 
1996 through mid 1997, with examinations showing relevant and 
coherent speech, and normal mood and affect. He continued to 
participate actively in group discussions.

The veteran was hospitalized for a few days in December 1996 
for complaints involving his post-traumatic stress disorder 
and stomach complaints.  On mental status examination on 
admission, affect was tense and constricted, with a sad mood.  
Cognitive functions were intact.  The veteran was started on 
a regular diet and diagnosis on discharge from the hospital 
was post-traumatic stress disorder of moderate severity, and 
gastritis.

On a special psychiatric examination in February 1997, the 
veteran reported that he was receiving Social Security 
benefits because of post-traumatic stress disorder, a 
herniated disc, a hearing problem, and black lung disease.  
He reported that he was scheduled to attend a post-traumatic 
stress disorder program at a VA medical facility in May 1997.  
His subjective complaints included gastrointestinal problems 
with increased amounts of stress.  He described intrusive 
memories about his Vietnam experiences.

On mental status examination, he was oriented in all spheres.  
He described his mood as being a bit nervous.  His affect was 
slightly restricted. There were no delusions.  The diagnostic 
assessment was post-traumatic stress disorder, with a GAF 
score of 55.

The veteran was hospitalized from April 7 through 29, 1997 
for a post-traumatic stress disorder program.  He gave a 
history of nightmares, uncontrolled anger, depression, 
fatigue, feelings of guilt, inability to communicate 
effectively with others, isolation, and intrusive thoughts.

On mental status examination, there was no psychomotor 
agitation or retardation. Speech was appropriate with logical 
associations.  There was no flight of ideas.  Mood was 
described as low, and affect was appropriate to the mood 
without apparent flattening.  The veteran reported no acute 
changes in interest, sleep pattern, or energy level.  He was 
oriented in all spheres, and concentration ability seemed 
intact.  Memory functions appeared normal.

While hospitalized, his therapy focused on his traumatic 
military experiences as they impacted on his daily life.  He 
completed the program, and gained insight into his post-
traumatic stress disorder.  The diagnosis was post-traumatic 
stress disorder.  A GAF score of 50 was noted.  With respect 
to employment he was considered disabled.

The veteran was hospitalized from July 14, 1997, to August 
22, 1997, for treatment of post-traumatic stress disorder.  
He complained about nightmares, flashbacks, uncontrolled 
anger, and feelings of guilt.  On mental status examination, 
he showed neither psychomotor agitation nor retardation.  
Speech was appropriate with logical associations.  There was 
no flight of ideas.  Mood was self-reported as depressed and 
irritable.  The veteran's affect was appropriate to the mood 
without apparent flattening.  Thought content was normal.  
The veteran was oriented in all spheres and concentration 
appeared intact.

The veteran entered the treatment program, and medication was 
regulated. He completed successfully a post-traumatic stress 
disorder program where the primary focus was how his military 
experiences impacted on his daily life.  He was able to 
complete all essential group activities.  He was informed 
that he should continue his outpatient psychiatric follow-up 
on discharge from the hospital.  The diagnosis was post-
traumatic stress disorder, and a GAF score of 50 was noted.  
He was considered totally disabled.

A VA clinical psychologist reported on discharge from the 
hospital in August 1997 that it was anticipated that the 
veteran would require additional outpatient treatment and 
additional psychiatric hospitalizations because of his post-
traumatic stress disorder.  It was noted that the veteran was 
totally disabled as the result of the post-traumatic stress 
disorder and was unemployable due to his symptoms relating to 
this disability.  It was indicated that he was seriously 
limited in the basic functions which he was able to perform 
on a daily basis, and that his social life was restricted 
essentially to his family members.  He had an extremely low 
tolerance level for stress, and any minimal increase in 
stress in his life would aggravate the post- traumatic stress 
condition.

VA outpatient treatment reports for late August and September 
1997 show that the veteran had not been able to tolerate high 
doses of Zoloft because of gastrointestinal irritability, and 
that he still felt anxious and hyperaroused.  He indicated 
that he continued to be very irritable with his family, and 
continued to have nightmares and flashbacks.  His mood was 
dysphoric with constricted affect.  There was no psychomotor 
or speech disturbance.  In September 1997, the veteran 
reported some improvement in his ability to relate to his 
wife.  He also indicated some improvement in his nightmares 
and fatigue.  In October 1997, he complained of increasing 
problems sleeping.

Statements were received from friends of the veteran in late 
1997 indicating that the veteran had problems with social 
isolation, nervousness, and a quickness to anger.

On a VA examination in January 1998, the veteran's complaints 
included nightmares and an inability to sleep through the 
night.  He described his nightmares as relating to his 
Vietnam experiences.  He was unable to identify the names or 
dosages of his medication.  He also described depression and 
becoming easily upset with things.  He described fatigue 
during the day, and tightness in his chest 2 or 3 times 
weekly in association with panic attacks.  His history was 
reviewed.  The veteran noted that he had one friend, and that 
he would spend most of his time watching television, watching 
weather and the local news.  He took walks, and occasionally 
went to church.

On mental status examination, he showed a sense of humor.  He 
seemed to have an agenda and to know a great deal of post-
traumatic stress disorder.  His mood was neutral.  He spoke 
with a normal rate and rhythm.  He was well oriented.  He 
performed serial 7's accurately, and rapidly, except for just 
one error.  His remote memory was fair.  His current events 
memory was good.  Diagnosis was post-traumatic stress 
disorder, a GAF score of 60 was noted.  It was noted that he 
had diminished interest in significant activities to a 
moderate degree and detachment from others to a moderate 
degree.  It was the opinion of the examiner that he had a 
mild impairment in the ability to work and that his anxiety 
was a result of his low back pain as well as post- traumatic 
stress.

Social Security records were received in 1998, showing a 
mental status examination in February 1996 with a diagnosis 
of post-traumatic stress disorder with significant depression 
and a GAF score of 50 to 55.

VA outpatient treatment reports for 1998 were received.  The 
veteran continued to have problems with sleep disturbance, 
anger management, anxiety, and depression.

A report was received from the Kentucky River Community Care 
Center dated in September 1998 involving an evaluation for 
post-traumatic stress disorder.  The veteran indicated that 
he was interested in transferring his group therapy from the 
VA to this center because it was closer to his home.  The 
diagnostic assessment was post-traumatic stress disorder, and 
organicity needed to be ruled out.  A clinician from the 
center reported in September 1998 that the veteran had begun 
group therapy in July 1998, being seen twice on an individual 
basis and twice in group therapy.  His symptoms included 
nightmares about combat-related experiences, flashbacks, 
hypervigilance, insomnia, and intrusive thoughts.  There was 
some increase in his post-traumatic stress disorder symptoms 
in September and November 1998.  It was indicated that there 
was a GAF score of 40, and it was the clinician's opinion 
that the veteran's post-traumatic stress disorder was of such 
severity that it was doubtful that he would ever be able to 
find gainful, regular employment again.

As noted above, the veteran more recently underwent a VA 
examination in November 1999 and October 2000.  However, 
these examinations do not alter the validity of the Board's 
prior determination that post-traumatic stress disorder did 
not render the veteran demonstrably unable to obtain or 
retain substantially gainful employment prior to April 7, 
1997.  The Board similarly now concludes that post-traumatic 
stress disorder prior to April 7, 1997, did not preclude the 
veteran from engaging in substantially gainful employment.  

The other service connected disabilities have little impact 
on the veteran's overall disability picture.  The veteran's 
noncompensable hearing loss, his tinnitus, his otitis media, 
and his gastrointestinal order do not result in 
symptomatology that can be said to significantly impact the 
veteran's employability, either when taken alone or in 
connection with the veteran's overall disability picture.  
The Board finds therefore, that the veteran's service-
connected disabilities did  not preclude all forms of 
substantially gainful employment prior to April 7, 1997.  The 
veteran is not entitled to a total evaluation based upon 
individual unemployability prior to that date.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  The veteran 
has been notified in the statement of the case of the type of 
evidence needed to substantiate his claim.  Furthermore, the 
VA has obtained all pertinent evidence identified by the 
veteran.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.



ORDER

A total evaluation based upon individual unemployability 
prior to April 7, 1997 is denied.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

